DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-14 and 33-38 are pending and are examined herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Li et al.
Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Nature Protocols; 2:1, p. 50-58 (2007)).
Regarding claims 11 and 14, Li teaches wherein the DNA fragments comprise at least one adapter, and the primers are complementary to the adapter (e.g. Fig. 1)
Regarding claim 12, Li teaches a nucleic acid library comprising a number of DNA fragments in solution, each DNA fragment attached with only a predetermined number of fluorophores such that the number of DNA fragments has been calculated based on the fluorescent signal produced by the fluorophores attached to the DNA fragments (e.g. p. 54, part (B) Multiplex aQRT-PCR for target gene quantification).
Regarding claim 13, Li teaches wherein the DNA fragments are PCR amplicons that are generated using two distinct primers and wherein one primer is labeled with a Page 4 of 13Attorney Docket No.: NUGN-004/00US 34079/24 Serial No.: 15/485,109fluorophore such that only a predetermined number of fluorophores are attached to each PCR amplicon fragment (e.g. p. 54 part (B); “the two genes are amplified…anti-primer must be in excess of both fluorescently labeled primers”).
Nazarenko
Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nazarenko (Methods in Molecular Biology, vol 335, p. 95-114 (2006)).
Regarding claim 12, Nazarenko teaches a nucleic acid library comprising a number of DNA fragments in solution, each DNA fragment attached with only a predetermined number of fluorophores such that the number of DNA fragments has been calculated based on the fluorescent signal produced by the fluorophores attached to the DNA fragments (e.g. Summary, page 95).
Regarding claim 13, Nazarenko teaches wherein the DNA fragments are PCR amplicons that are generated using two distinct primers and wherein one primer is labeled with aPage 4 of 13Attorney Docket No.: NUGN-004/00US 34079/24Serial No.: 15/485,109 fluorophore such that only a predetermined number of fluorophores are attached to each PCR amplicon fragment (e.g. Summary, page 95).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

White et al. and Li et al.
Claims 1-14 and 33-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2010/0069250 A1, of record) in view of Li et al. (Nature Protocols; 2:1, p. 50-58 (2007)), as applied to claims 11-14 above. 
	Regarding claim 1, Li teaches a method of library quantitation (e.g. abstract; “We present a new quantitative PCR method that allows versatile and flexible nucleic acid target quantification”), the method comprising: 
providing DNA fragments (e.g. the DNA template of Fig. 1); 
amplifying the DNA fragments by polymerase chain reaction (PCR) in the presence of at least one primer, with at least one primer labeled with a fluorophore (e.g. the Forward primer as per Fig. 1), resulting in a number of amplified DNA fragments each with a predetermined number of fluorophores being attached to each amplified DNA fragment (e.g. amplified products as per Fig. 1); 
detecting a fluorescent signal produced from the fluorophores attached to the amplified DNA fragments (e.g. “generates an exponentially increasing fluorescent signal” as per the Fig. 1 legend); 
calculating the number of amplified DNA fragments based on the detected fluorescent signal (e.g. p. 50, Fig. 1).
However, Li does not teach the limitation of preparing for solid phase attachment by diluting the amplified DNA fragments based on the calculated number of amplified DNA fragments to a predetermined concentration; and immobilizing the amplified DNA fragments on a solid support.
White, also in the field of library quantitation uses TaqMan Probes, teaches preparing for solid phase attachment by diluting the amplified DNA fragments based on the calculated number of amplified DNA fragments to a predetermined concentration; and immobilizing the amplified DNA fragments on a solid support (e.g. para. [0089]; “For Solexa sequencing the libraries were first diluted to 10 nM according to the concentration determined by digital PCR.”).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify White’s method of library quantitation with Li’s aQRT-PCR method.  One would have been motivated to do so because Li teaches “This technique combines many of the advantages of currently used approaches, such as TaqMan probes and hairpin-based self-quenching primers (e.g., LUX primers, Invitrogen), while maintaining a lower cost per reaction. In comparison with the TaqMan assay for real-time quantification, aQRT-PCR demonstrates similar sensitivity while providing stronger fluorescent signals attributable to the contact quenching of the free fluorescent primer made possible by the anti-primer design (see Fig. 2)” and facilitates reliable and sensitive multiplexing, as per p. 50, 2nd paragraph of Li.  The ordinary artisan would have a reasonable expectation of success in practicing the invention since both Li and White are in the same field of endeavor of library quantitation and since Li recites that their methodology is a “practical alternative to existing, more expensive approaches”, such as the TaqMan assay (e.g. as per the Abstract and INTRDUCTION section).
Regarding claim 2, White teaches prior to the detecting the signal produced by the amplified DNA fragments, removing primers that are not incorporated into the amplified DNA fragments in preparation for fluorescent sequencing (e.g. para. [0085]; “Qiagen QIAquick purification kit”).
Regarding claim 3, Li teaches wherein the at least one primer comprises a first primer type and a second primer type, and the first primer type has a single fluorophore attached (e.g. p. 50, Fig. 1).
Regarding claim 4, Li teaches wherein a single fluorophore is attached to each DNA fragment (e.g. p. 50, Fig. 1; aQRT-PCR utilizes a fluorescently labeled PCR primer that comprises gene-specific sequence (to anneal to the template DNA)).
Regarding claim 5, Li teaches wherein the detecting the signal produced by the amplified DNA fragments comprises detecting the fluorescent signal produced by fluorophores incorporated into the amplified DNA fragments using a fluorometer (e.g. Experimental Design and Fig. 3-5)
Regarding claim 6, Li teaches generating a standard curve indicating a relationship between number of DNA fragments derived from a reference sample and fluorescent signals produced by the DNA fragments (e.g. p. 53, 2nd para.; “to set up a standard curve”).
Regarding claim 7, Li teaches wherein the calculating the number of the amplified DNA fragments based on the detected signal comprises calculating the number of the amplified DNA fragments based on the detected fluorescent signal and the standard curve (e.g. p. 53, “Quantification of sample DNA” section).
Regarding claim 8, Li teaches taking a second measurement to determine a characteristic of the amplified DNA fragments (e.g. p. 56, Fig. 3; “The average and standard deviation from six serial dilutions of reference or BT474 are plotted”).
Regarding claim 9, White teaches determining total mass of DNA in a sample (e.g. para. [0013] and Table 1; UT-qPCR; “calibrated by mass”).
Regarding claim 10, Li teaches wherein the characteristic of the amplified DNA fragments comprises an average size of the amplified DNA fragment derived from the ratio between number of fragments and mass of DNA (e.g. p. 53, “Quantification of sample DNA” section).
Regarding claim 11, White teaches wherein the DNA fragments comprise at least one adapter, and the primers are complementary to the adapter (e.g. para. [0064]; “amplifying a single molecule, if present in a reaction area, using a forward primer binding to the 5’ adapter and a reverse primer binding to the 3’ adapter on the single molecule”).
Regarding claim 14, White teaches wherein the DNA fragments comprise an adapter, and the primers are complementary to the adapter (e.g. para. [0064]). 
Regarding claims 33-34, Li teaches obtaining a blood or plasma sample from a patient, the sample comprising a nucleic acid of interest; and obtaining the DNA fragments to be provided from the nucleic acid of interest from the blood or plasma sample from the patient and fragmenting the nucleic acid of interest from the sample(e.g. p. 52, 1st para.; “Microdissected tumor samples, formalin-fixed paraffin-embedded (FFPE) clinical samples of lower quality and highly fragmented plasma-circulating DNA samples have been successfully tested for HER2 amplification using this multiplex aQRT-PCR method”).
Regarding claim 35, White teaches further comprising attaching a barcode and adaptors to the DNA fragments (e.g. para. [0078]; “with the standard 454 shotgun protocol with molecule barcodes called MIDs (or Multiplex IDentifiers).”)
Regarding claim 36, White teaches wherein the providing step includes synthesizing complementary DNA (cDNA) from one or more messenger RNA (mRNA) templates (e.g. para. [0100]; “For example, the present digital PCR methods may be used with RNA as well as DNA. In this case, cDNA copies are made and then amplified by DNA polymerase-based PCR.”)
 
Regarding claim 38, White teaches wherein determining the total mass of the DNA in the sample comprises adding a fluorescent intercalating dye to the sample and determining the total mass of the DNA by reading fluorescence of the intercalating dye (e.g. para. [0018] and TABLE 1; Real-time PCR).
Nazarenko and White et al.
Claims 1-7, 9, 11-14, 33, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarenko (Methods in Molecular Biology, vol 335, p. 95-114 (2006)) as applied to claims 12-13 above and further in view of White et al. (US 2010/0069250 A1, of record).
Regarding claim 1, Nazarenko teaches a method of library quantitation, the method comprising: providing DNA fragments; amplifying the DNA fragments by polymerase chain reaction (PCR) in the presence of at least one primer, with at least one primer labeled with a fluorophore, resulting in a number of amplified DNA fragments each with a predetermined number of fluorophores being attached to each amplified DNA fragment; detecting a fluorescent signal produced from the fluorophores attached to the amplified DNA fragments; calculating the number of amplified DNA fragments based on the detected fluorescent signal (e.g. Summary paragraph); 
However, Nazarenko does not teach preparing for solid phase attachment by diluting the amplified DNA fragments based on the calculated number of amplified DNA fragments to a predetermined concentration; and immobilizing the amplified DNA fragments on a solid support.
White, also in the field of library quantitation using TaqMan Probes, teaches preparing for solid phase attachment by diluting the amplified DNA fragments based on the calculated number of amplified DNA fragments to a predetermined concentration; and immobilizing the amplified DNA fragments on a solid support (e.g. para. [0089]; “For Solexa sequencing the libraries were first diluted to 10 nM according to the concentration determined by digital PCR.”).
Regarding claim 2, White teaches prior to the detecting the signal produced by the amplified DNA fragments, removing primers that are not incorporated into the amplified DNA fragments in preparation for fluorescent sequencing (e.g. para. [0085]; “Qiagen QIAquick purification kit”).
Regarding claim 3, Nazarenko teaches 	wherein the at least one primer comprises a first primer type and a second primer type, and the first primer type has a single fluorophore attached (e.g. Summary).
Regarding claim 4, Nazarenko teaches wherein a single fluorophore is attached to each DNA fragment (e.g. Summary).
Regarding claim 5, White teaches wherein the detecting the signal produced by the amplified DNA fragments comprises detecting the fluorescent signal produced by fluorophores incorporated into the amplified DNA fragments using a fluorometer (e.g. para. [0037]; “spectrophotometer”).
Regarding claim 6, Nazarenko teaches further comprising: generating a standard curve indicating a relationship between number of DNA fragments derived from a reference sample and fluorescent signals produced by the DNA fragments (e.g. 
Regarding claim 7, Nazarenko teaches wherein the calculating the number of the amplified DNA fragments based on the detected signal comprises calculating the number of the amplified DNA fragments based on the detected fluorescent signal and the standard curve.
Regarding claim 9, White teaches determining total mass of DNA in a sample (e.g. para. [0018] and Fig. 1).
Regarding claim 11, Nazarenko teaches wherein the DNA fragments comprise at least one adapter, and the primers are complementary to the adapter (e.g. p. 110; “The same universal, labeled, primer can incorporate into different amplicons through the use of unlabeled primer pairs, where one unlabeled primer has an adaptor-tail.”)
Regarding claim 14, Nazarenko teaches wherein the DNA fragments comprise an adapter, and the primers are complementary to the adapter (e.g. p. 110).
Regarding claim 33, Nazarenko teaches obtaining a blood or plasma sample from a patient, the sample comprising a nucleic acid of interest; and obtaining the DNA fragments to be provided from the nucleic acid of interest from the blood or plasma sample from the patient (e.g. p. 102, part 3.6).
Regarding claim 35, White teaches further comprising attaching a barcode and adaptors to the DNA fragments (e.g. para. [0078]; “with the standard 454 shotgun protocol with molecule barcodes called MIDs (or Multiplex IDentifiers).”)
Regarding claim 36, Nazarenko teaches wherein the providing step includes synthesizing complementary DNA (cDNA) from one or more messenger RNA (mRNA) templates (e.g. p. 102, part 3.6).
Regarding claim 37, Nazarenko teaches wherein the at least one primer labeled with a fluorophore further includes a quencher and the primer has a hairpin structure such that when the primer anneals to a template, spacing between the fluorophore and quencher is increased such that the fluorophore may be detected (e.g. Summary).
Regarding claim 38, White teaches wherein determining the total mass of the DNA in the sample comprises adding a fluorescent intercalating dye to the sample and determining the total mass of the DNA by reading fluorescence of the intercalating dye (e.g. para. [0018] and TABLE 1; Real-time PCR).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify White’s method of library quantitation with Nazarenko’s hairpin primer.  One would have been motivated to do so because Nazarenko teaches “Properly designed hairpin primers do not adversely affect the efficiency of the PCR and increases its specificity. The method is unique and inexpensive because a severalfold gain in fluoresecent signal arises during PCR by using fluorogenic primer labeled with only a single fluorescent dye” as per p. 97, first paragraph of Nazarenko.  Nazarenko also teaches “All probe-based technologies have inherent complexities related to the kinetics of the hybridization and amplification. The fluorogenic primer method is not susceptible to this problem…Fluorogenic primers, in the hairpin conformation, can actually enhance the specificity of the PCR by helping to prevent primer-dimers and mispriming…PCR artifacts will affect even probe-based methods, first because the probe could also be involved in primer-dimer formation and as a result generate false-positive result” as per p. 108-109. And finally Nazarenko also teaches “ When labeled primers are used for amplification detection, the size of an amplicon is not a limiting factor. This is different from some other methods where the labeled hybridization probes are used (for example, TaqMan probes), where the probe is competing with the second stand of the amplicon and as a result hybridization and signal is depressed when the amplicon size is longer than 250 nucleotides” as per p. 10. The ordinary artisan would have a reasonable expectation of success in practicing the invention since both Li and White are in the same field of endeavor of library quantitation.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 33-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.K.W./Examiner, Art Unit 1639              

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639